In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    Nos. 07-17-00422-CV
                                         07-18-00069-CV


                          IN THE INTEREST OF X.S., A CHILD


                       On Appeal from the County Court at Law No. 1
                                    Randall County, Texas
               Trial Court No. 71,072-L1, Honorable Jack M. Graham, Presiding

                                       March 8, 2018

                               ORDER OF SEVERANCE
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       The parents of X.S. each timely filed notices of appeal from the trial court’s order

terminating their parental rights. X.S.’s mother, A.S., has filed a brief on the merits. X.S.’s

father, J.S., was appointed an attorney who has filed a brief in accordance with Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


       Because the nature of our review of Anders cases is substantially different than

the nature of our review of a brief on the merits, we believe that it is appropriate to sever

the appeals. Thus, by order of this Court, J.S.’s appeal is severed into cause number 07-
18-00069-CV. To effectuate this severance, J.S.’s brief and all related filings as well as

a copy of the appellate record shall be refiled in cause number 07-18-00069-CV.


                                                       Per Curiam




                                            2